Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 36-44, 48-55 drawn to an anti-CD27 antibody, a pharmaceutical composition comprising the anti-CD27 antibody, and a method for treating and preventing a CD27-mediated disease or condition.
Group II, claim(s) 45-47, drawn to a DNA sequence encoding a CD27 antibody, and an expression vector and host cell comprising the DNA sequence thereof.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II do not relate to a single general inventive concept under PCT Rule 13.1 because under unity of invention between different categories of inventions unity of invention will only be found to exist if specific combinations of inventions are present. Those combinations include:
(1)    A product and a process specially adapted for the manufacture of said product; or
(2)    A product and a process of use of said product; or
(3)    A product, a process specially adapted for the manufacture of the said product, and a use of 
the said product; or
(4)    A process and an apparatus or means specifically designed for carrying out the said process; or
(5)    A product, a process specially adapted for the manufacture of the said product, and an apparatus 
or means specifically designed for carrying out the said process.

The allowed combinations do not include multiple products, and multiple methods of using said products, as claimed in the instant application. Hence, only one product and one process of use of said product relate to a single general inventive concept. Since multiple products and multiple methods with different special technical features are claimed, the first invention of the category first mentioned in the claims of the application will be considered as the main invention in the claims, see PCT article 17(B) (a) and 1.476 (c), 37 C.F.R. 1.475(d). Accordingly, Groups I and II are not so linked as to form a single general inventive concept and restriction is proper.
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Applicant is required to elect a single species of an anti-CD27 antibody as defined by 6 CDRs, and identify the light and heavy chain variable sequences that read upon the elected species. (Claims 36-39)
Applicant is required to elect a cancer or autoimmune disease. (Claim 52)
Applicant is required to elect a specific cancer from rectal cancer, brain cancer, kidney cancer, lung cancer, liver cancer, multiple myeloma or melanin. (Claim 53)
Applicant is required to elect a specific autoimmune disease from autoimmune encephalomyelitis, systemic lupus erythematosus, multiple sclerosis, or rheumatoid arthritis. Claim 53)
The species listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:

	The species in groups ii-iv do not all share a technical feature as are unrelated to each other in etiology, afflicted organ system, pathophysiological manifestations, treatment protocol, response to therapy, and patient population.
Applicant is required, in reply to this action, to elect a single species from group i (e.g. from group i, elect a single anti-CD27 antibody comprising LCDR1-3 of SEQ ID NOs: 6-8, respectively, and HCDR1-3 of SEQ ID NOs: 3-5 respectively, wherein the antibody light chain variable region corresponds to SEQ ID NO: 2, and wherein the antibody heavy chain variable region corresponds to SEQ ID NO: 1; from group ii, elect cancer; from group iii, elect lung cancer) to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. There are no generic claims.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG MIN YOON whose telephone number is (571)272-7802.  The examiner can normally be reached on 7:30 a.m. - 5:30 p.m. M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SUNG MIN YOON/Examiner, Art Unit 1643 

/HONG SANG/Primary Examiner, Art Unit 1643